



EXHIBIT 10.2
[csgp-logoa01a03.jpg]


COSTAR GROUP, INC.
2016 CASH INCENTIVE PLAN


1.
Purpose. The purpose of this Plan is to provide certain employees of CoStar
Group, Inc. and its Affiliates with incentive compensation based upon the level
of achievement of financial, business and/or other performance criteria. This
Plan is intended to permit the payment of Cash Incentives that may qualify as
performance-based compensation under Code Section 162(m).



2.
Definitions.



(a)
“Affiliate” means (i) any entity that, directly or indirectly, is controlled by
the Company and (ii) any entity in which the Company has a significant equity
interest.



(b)
“Board” means the Board of Directors of the Company.



(c)
“Cash Incentive” means a cash payment made pursuant to this Plan with respect to
a particular Performance Period, determined pursuant to Section 8 below.



(d)
“Cash Incentive Formula” means as to any Performance Period, the formula
established by the Committee pursuant to Section 6 in order to determine the
Cash Incentive amounts, if any, to be paid to Participants based upon the level
of achievement of targeted goals for the selected Performance Measures. The
formula may differ from Participant to Participant or business group to business
group. The Cash Incentive Formula shall be of such a nature that an objective
third party having knowledge of all the relevant facts could determine whether
targeted goals for the Performance Measures have been achieved.



(e)
“Code” means the Internal Revenue Code of 1986, as amended.



(f)
“Committee” means the Compensation Committee of the Board or any subcommittee
thereof formed by the Compensation Committee for the purpose of acting as the
Committee hereunder. For purposes of satisfying the requirements of Code Section
162(m) and the regulations thereunder, the Committee is intended to consist
solely of “outside directors” as such term is defined in Code Section 162(m).



(g)
“Company” means CoStar Group, Inc., a Delaware corporation.



(h)
“Fiscal Year” means the calendar year.



(i)
“Officer” means an officer of the Company or its Affiliates.



(j)
“Participant” means an Officer.



(k)
“Performance-Based Compensation” means compensation that qualifies as
“performance-based compensation” within the meaning of Code Section 162(m).







--------------------------------------------------------------------------------






(l)
“Performance Measure” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a region, business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either on an absolute basis or relative to a pre-established target, to
a previous period’s results or to a designated comparison group, in each case as
specified by the Committee: (i) cash flow (before or after dividends),
(ii) earnings or earnings per share (including earnings before interest, taxes,
depreciation and amortization), (iii) stock price, (iv) return on equity,
(v) total stockholder return, (vi) return on capital or investment (including
return on total capital, return on invested capital, or return on investment),
(vii) return on assets or net assets, (viii) market capitalization,
(ix) economic value added, (x) debt leverage (debt to capital), (xi) revenue,
(xii) income or net income, (xiii) operating income, (xiv) operating profit or
net operating profit, (xv) operating margin or profit margin, (xvi) return on
operating revenue, (xvii) cash from operations, (xviii) operating ratio,
(xix) operating revenue, (xx) customer service, (xxi) sales, or (xxii) cost
savings.



(m)
“Performance Period” means any Fiscal Year or such other period as determined by
the Committee.



(n)
“Plan” means this CoStar Group, Inc. 2016 Cash Incentive Plan.



(o)
“Predetermination Date” means, for a Performance Period, (i) the earlier of 90
days after commencement of the Performance Period or the expiration of 25% of
the Performance Period, provided that the achievement of targeted goals under
the selected Performance Measures for the Performance Period is substantially
uncertain at such time; or (ii) such other date on which a performance goal is
considered to be pre-established pursuant to Code Section 162(m).



3.
Eligibility. The individuals eligible to participate in this Plan for a given
Performance Period shall be Officers.



4.
Plan Administration.



(a)
The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to the provisions of the Plan and subject to such
orders or resolutions not inconsistent with the provisions of the Plan as may
from time to time be adopted by the Board, to: (i) select the Participants to
whom Cash Incentives may from time to time be paid hereunder; (ii) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of each
Cash Incentive; (iii) determine the time when Cash Incentives will be granted
and paid and the Performance Period to which they relate; (iv) certify the
achievement of Performance Measures and the maximum amount of the Cash Incentive
payable for each Participant in respect of Performance Periods; (v) determine
whether payment of Cash Incentives may be deferred by Participants as provided
in Section 8(b); (vi) interpret and administer the Plan and any instrument or
agreement entered into in connection with the Plan; (vii) correct any defect,
supply any omission or reconcile any inconsistency in the Plan or any Cash
Incentive award in the manner and to the extent that the Committee shall deem
desirable to carry it into effect; (viii) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for administration
of the Plan.



(b)
Decisions of the Committee shall be final, conclusive and binding on all persons
or entities, including the Company, any Affiliate, any Participant and any
person claiming any benefit or right under an award or under the Plan.



(c)
Notwithstanding the foregoing, to the extent consistent with Code Section
162(m), the Committee may delegate the responsibility for administering the
Plan, subject to such limitations as the Committee deems appropriate. All
references in the Plan to the "Committee" shall be, as applicable, to the
Committee or any other committee or officer to whom the Board or the Committee
has delegated authority to administer the Plan.



5.
Term. This Plan shall be effective upon its approval at the Company’s 2016
annual stockholders meeting. Once approved by the Company's stockholders, this
Plan shall continue until the earlier of (i) a termination under Section 9 of
this Plan, (ii) the date any stockholder approval requirement under Code Section
162(m) ceases to be met or (iii) the date that is five years after the annual
stockholder meeting in 2016 (provided that, for the avoidance of doubt, payments
may continue to be made under the Plan with respect to Performance Periods
commencing before the date of Plan termination.





2

--------------------------------------------------------------------------------





6.
Cash Incentives. Prior to the Predetermination Date for a Performance Period,
the Committee shall designate or approve in writing, the following:



(a)
Performance Period;



(b)
Positions or names of employees who will be Participants for the Performance
Period;



(c)
Targeted goals for selected Performance Measures during the Performance Period;
and



(d)
Applicable Cash Incentive Formula for each Participant, which may be for an
individual Participant or a group of Participants.



7.
Determination of Amount of Cash Incentive.



(a)
Calculation. After the end of each Performance Period, the Committee shall
certify in writing (to the extent required under Code Section 162(m)) the extent
to which the targeted goals for the Performance Measures applicable to each
Participant for the Performance Period were achieved or exceeded. The Cash
Incentive for each Participant shall be determined by applying the Cash
Incentive Formula to the level of actual performance that has been certified by
the Committee. Notwithstanding any contrary provision of this Plan, the
Committee, in its sole discretion, may eliminate or reduce the Cash Incentive
payable to any Participant below that which otherwise would be payable under the
Cash Incentive Formula. The aggregate Cash Incentive(s) payable to any
Participant during any Fiscal Year shall not exceed $10 Million.

To the extent consistent with Code Section 162(m), the Committee (A) may
appropriately adjust any evaluation of performance under the Performance Measure
to eliminate the effects of charges for restructurings, discontinued operations,
and all items of gain, loss or expense determined to be unusual in nature or
infrequently occurring or related to the acquisition or disposal of a segment of
a business or related to a change in accounting principle all as determined in
accordance with standards established by Accounting Standards Codification
(“ASC”) Topic 225, “Unusual or Infrequently Occurring Items,” or other
applicable or successor accounting provisions, as well as the cumulative effect
of accounting changes, in each case as determined in accordance with generally
accepted accounting principles or identified in the Company’s financial
statements or notes to the financial statements, and (B) may appropriately
adjust any evaluation of performance under a Performance Measure to exclude any
of the following events that occurs during a Performance Period: (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and
(v) accruals of any amounts for payment under this Plan or any other
compensation arrangement maintained by the Company or any Affiliate.
(b)
Right to Receive Payment. Each Cash Incentive under this Plan shall be paid
solely from general assets of the Company and its Affiliates. This Plan is
unfunded and unsecured; nothing in this Plan shall be construed to create a
trust or to establish or evidence any Participant’s claim of any right to
payment of a Cash Incentive other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.

8.
Payment of Cash Incentives.



(a)
Timing of Distributions. The Company and its Affiliates shall distribute amounts
payable to Participants as soon as is administratively practicable following the
determination and written certification of the Committee for a Performance
Period, but in no event later than March 15 after the end of the calendar year
in which the Performance Period ends, except to the extent a Participant has
made a timely election to defer the payment of all or any portion of such Cash
Incentive under a Company-approved deferred compensation plan or arrangement.

(b)
Payment. The payment of a Cash Incentive, if any (as determined by the Committee
at the end of the Performance Period), with respect to a specific Performance
Period requires that the employee be an active employee on the Company’s or its
Affiliate’s payroll on the last day of each applicable Performance Period,
subject to the terms of any employment agreements in effect prior to the
effective date of this Plan and the following:

(i)
Leave of Absence or Non-Pay Status. A Participant may receive a Cash Incentive
while on an approved leave of absence or non-pay status. Such Cash Incentive
shall be prorated in a manner that the Committee determines in it sole
discretion.





3

--------------------------------------------------------------------------------





(ii)
Disability, Workforce Restructuring, Voluntary Severance Incentive Program,
Divestiture or Retirement. To the extent permitted by Code Section 162(m), a
Participant who terminates due to disability, participation in a workforce
restructuring or voluntary severance incentive program, divestiture or
retirement under the Company’s retirement policies may receive a prorated Cash
Incentive to the extent the Cash Incentive would have been paid had the
Participant remained actively employed. The method in which a Cash Incentive is
prorated shall be determined by the Committee in its sole discretion.



(iii)
Death. The estate of a Participant who dies prior to the end of a Performance
Period or after the end of a Performance Period but prior to payment may receive
a Cash Incentive or prorated Cash Incentive. The method in which a Cash
Incentive is prorated shall be determined by the Company in its sole discretion.

(c)
Change in Status. A Participant who has a change in status that results in being
ineligible to participate in this Plan or eligible in more than one variable pay
plan, including this Plan, in a Performance Period may receive a prorated Cash
Incentive, if any (as determined by the Committee at the end of the Performance
Period), under this Plan. The method in which a Cash Incentive is prorated shall
be determined by the Company in its sole discretion.

(d)
Code Section 409A. The Cash Incentives payable under the Plan are intended to be
excluded from coverage under Code Section 409A pursuant to the “short-term
deferral rule.” However, to the extent that any Cash Incentive under the Plan is
subject to Code Section 409A, the terms and administration of such Cash
Incentive shall comply with the provisions of such Section, applicable IRS
guidance and good faith reasonable interpretations thereof, and, to the extent
necessary to achieve compliance, shall be modified, replaced, or terminated at
the discretion of the Committee.

9.
Amendment and Termination. The Committee may amend, modify, suspend or terminate
this Plan or any Cash Incentive granted hereunder, in whole or in part, at any
time, including the adoption of amendments deemed necessary or desirable to
correct any defect or to supply omitted data or to reconcile any inconsistency
in this Plan or in any Cash Incentive granted hereunder; provided, however, that
no amendment, alteration, suspension or discontinuation shall be made which
would increase the amount of compensation payable pursuant to such Cash
Incentive.



10.
Withholding. Distributions pursuant to this Plan shall be subject to all
applicable taxes and contributions required by law to be withheld in accordance
with procedures established by the Company.



11.
No Additional Participant Rights.



(a)
No individual or Participant shall have any claim to be granted any Cash
Incentive under the Plan, and the Company has no obligation for uniformity of
treatment of Participants under the Plan.

(b)
Furthermore, nothing in the Plan or any Cash Incentive granted under the Plan
shall be deemed to constitute an employment contract or confer or be deemed to
confer on any Participant any right to continue in the employ of, or to continue
any other relationship with, the Company or any Affiliate or limit in any way
the right of the Company or any Affiliate to terminate a Participant's
employment or other relationship at any time, with or without cause.

12.
Successors. All obligations of the Company or its Affiliates under the Plan with
respect to Cash Incentives shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all the
business and/or assets of the Company.



13.
Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
descent and distribution, except to the extent a Participant designates one or
more beneficiaries on a Company-approved form who may receive payment under the
Plan after the Participant's death.



14.
Severability. If any provision of the Plan or any Cash Incentive is determined
to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person, or would disqualify the Plan or any Cash Incentive under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or, if it cannot be so construed or deemed
amended without, in the Committee's determination, materially altering the
intent of the Plan or the Cash Incentive, such provision shall be stricken as to
such jurisdiction, person or Cash Incentive, and the remainder of the Plan and
any such Cash Incentive shall remain in full force and effect.



4

--------------------------------------------------------------------------------





15.
Governing Law. The Plan, all Cash Incentives granted hereunder and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by the laws of the United States, shall be governed by the
laws of the State of Delaware without giving effect to principles of conflicts
of law.





5